Name: Commission Implementing Regulation (EU) 2016/2149 of 7 December 2016 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Noix de Grenoble (PDO))
 Type: Implementing Regulation
 Subject Matter: Europe;  consumption;  marketing;  plant product;  regions of EU Member States
 Date Published: nan

 8.12.2016 EN Official Journal of the European Union L 333/42 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2149 of 7 December 2016 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Noix de Grenoble (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 15(1) and Article 52(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission examined France's application for the approval of amendments to the specification for the protected designation of origin Noix de Grenoble, registered under Commission Regulation (EC) No 1107/96 (2), as amended by Commission Regulation (EC) No 1204/2003 (3). (2) Since the amendments in question are not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union (4), as required by Article 50(2)(a) of that Regulation. (3) By letters received on 18 December 2014 and 31 July 2015, the French authorities notified the Commission that the companies Les Jumelles Ets Huot, ZA Les Creux, 26600 Gervans and SN Comptoir rhodanien, ZA Les Lots, 26600 Tain-l'Hermitage, which are established on their territory, outside the geographical area in question, had been legally marketing the product sold under the name Noix de Grenoble, as nut packaging companies, using this name continuously for more than 5 years, and that this point had been raised during the national opposition procedure. Following the amendments to the specification, the two companies will be unable to use the registered name since the product must be packaged in the geographical area. (4) Since the companies Les Jumelles Ets Huot, ZA Les Creux, 26600 Gervans and SN Comptoir rhodanien, ZA Les Lots, 26600 Tain-l'Hermitage meet the requirements laid down in Article 15(1) of Regulation (EU) No 1151/2012 for the granting of a transitional period in which to make legal use of the sales name after amendments to the specification, they should be granted a transitional period of 5 years starting from the date on which the amendments are approved, during which time they may make use of the name Noix de Grenoble. (5) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the amendments to the specification should be approved. (6) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Noix de Grenoble (PDO) are hereby approved. Article 2 The companies Les Jumelles Ets Huot, ZA Les Creux, 26600 Gervans and SN Comptoir rhodanien, ZA Les Lots, 26600 Tain-l'Hermitage are hereby authorised to continue to use the registered name Noix de Grenoble (PDO) for 5 years from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ L 168, 5.7.2003, p. 10. (4) OJ C 130, 13.4.2016, p. 12.